Citation Nr: 1213247	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed chronic lung disorder, to include chronic obstructive pulmonary disease (COPD) and sarcoidosis.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	John W. Feuchtenberger, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2001 and June 2008 rating decisions.

The Board remanded the case to the RO in May 2003, December 2003, July 2008, and March 2009 for additional development of the record.  
 
In June 2003, the Veteran testified at a hearing held before a Veterans Law Judge who is no longer a Member of the Board.  He subsequently testified at a hearing held at the RO in November 2008 and by means of a videoconference hearing in December 2011 before the undersigned Veterans Law Judge.  The transcripts of the hearings are associated with the claims file.  

At the most recent hearing, the record was held open for 30 days for the submission of additional evidence.  The additional evidence was received, and initial RO consideration of the evidence was waived as to this material.  

The Board reviewed the contents of the Veteran's Virtual VA file and found other medical evidence that was not contained in his claims file.  

The  issues of service connection for chronic renal failure and coronary artery disease as secondary to the service-connected hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Veteran's attorney submitted additional medical records pertaining to recent hospitalizations involving the Veteran's claimed lung disability and a medical article pertaining to sarcoidosis and pneumothorax; initial RO consideration of these records was waived.  

Despite the waiver of these limited records, the Board finds that the Veteran's Virtual VA file contains other records that were not addressed by the RO in connection with its review of the Veteran's claims.  Furthermore, these records are not found to be included in the documents for which an express waiver of initial RO consideration was provided at the time of the recent hearing.

Unfortunately, since these records were not considered by the RO and are found to relate to the Veteran's claim, the Board must remand the case for the required review.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After completing any indicated development, the RO should then readjudicate the claims on appeal in light of all the evidence of record to include the medical records contained in the Veteran's Virtual VA file.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his attorney and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. Wilkins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


